Citation Nr: 0734999	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  00-09 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin condition.

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969, with additional service in the United States Naval 
Reserve including active duty for training (ACDUTRA) from 
December 1981 to April 1986.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.  When this case was before the Board in November 
2003, it was remanded for further development.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran has been diagnosed with major depression.

2.  The competent medical evidence does not demonstrate that 
the veteran's skin condition, currently diagnosed as 
seborrheic dermatitis, was incurred in or aggravated by his 
active service.


CONCLUSIONS OF LAW

1.  Major depression was not incurred in or aggravated by 
active duty.  38 U.S.C.A.§§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.304 (2007).

2.  A skin condition, currently diagnosed as seborrheic 
dermatitis, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated by the line of duty.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a) (2007).  ACDUTRA is 
full-time duty in the Armed Forces performed by Reserves for 
training purposes or by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

Active military, naval, or air service also includes any 
period of inactive duty for training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated by the line of duty.  38 U.S.C.A. 
§ 101(24); 38 C.F.R. § 3.6(a).  INACDUTRA means duty other 
than full-time prescribed for Reserves or the National Guard 
of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
citing Cuevas v. Principi, 3 Vet. App. 542 (1992).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible.  Lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Skin Condition

The veteran's service medical records show that in November 
1985, he was treated for a scalp condition with a two month 
history of eruption.  Upon examination, there were scaly red 
plaques covering the entire scalp.  The assessment was 
psoriasis (aka seborriasis).  He was prescribed mineral oil 
and a tar shampoo to treat the condition.  He received 
additional treatment for the condition, subsequently 
diagnosed as sebarriasis, in January 1986.  In February 1986, 
his condition was well controlled with shampoos and a scalp 
psoriasis mixture.  

At a March 1986 separation examination, the veteran made no 
complaints regarding his skin, and examination found his skin 
to have no abnormalities.  Since the veteran's report is 
negative for a diagnosed skin condition and it was documented 
and treated on only a few occasions in service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a skin 
condition.  38 C.F.R. § 3.303(b).  The first post-service 
clinical evidence of symptoms related to a skin condition is 
an October 1994 private dermatology report which shows a 
diagnosis of mild psoriasis that was manifested by a red 
flaky scalp, 25 years after discharge.  

The Board finds that the gap between discharge and post-
service symptomatology is too remote in time to support a 
finding of in-service onset.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In May 1995, the veteran's skin condition was diagnosed as 
psoriasis of the scalp.  In an April 2000 opinion, his 
private dermatologist opined that his rash was most 
consistent with seborrheic dermatitis which is caused by a 
superficial yeast organism.  The dermatologist further opined 
that it is a type of dermatitis that is usually worse in the 
wintertime or with certain changes in climate.

The veteran testified before a DRO in July 2000.  He related 
that upon returning from a two year tour of duty in 
Antarctica, he discovered that he had really bad dandruff and 
that his hair was matted.  He stated that a doctor diagnosed 
the condition as psoriasis and that although the condition 
was treated, he developed scabs on his scalp.  

He also testified that his private dermatologist diagnosed 
his condition as seborrheic dermatitis which she opined {in 
an April 2000 opinion) was caused by drastic climate changes.  
He explained that she had no knowledge that he served in 
Antarctica, but that upon discussing the matter further 
stated that going from the Antarctic to the hot humid climate 
in Florida caused the condition.  He was reportedly told that 
he would have the condition for the rest of his life.  He 
testified that the condition had improved with treatment.

VA medical records show that in March 2002, the veteran 
underwent a dermatology evaluation and provided a history of 
serving in Antarctica in the 1980's, after which he 
experienced severe coldness.  He stated that he woke up one 
day with massive amounts of brownish matter on his head.  He 
reported that he was eventually seen by a dermatologist and 
diagnosed with psoriasis.  He also indicated that another 
doctor disagreed with the diagnosis of psoriasis and told him 
that his scalp was bleeding due to treatment he had received 
for his condition.  

Upon examination, the assessment was seborrheic dermatitis 
greater on the scalp than on the face; benign skin neoplasms; 
and actinic keratoses removed by cryotherapy.  He continued 
to receive treatment of the condition as reflected in VA 
treatment reports dated in January 2004 through April 2005.  
Private treatment records dated in September 2005 also show 
continued treatment for seborrheic dermatitis of the scalp.

In February 2007, the veteran underwent a VA dermatology 
examination and presented with a history of two years of 
service in Antarctica from 1982 to 1983 followed by 
additional service in Florida.  He contended that his skin 
condition was misdiagnosed as "psoriasis" in service and 
denied that he had silvery patches/scales often associated 
with the condition.  He stated that his private dermatologist 
told him that he had seborrheic dermatitis which tended to 
occur in humid climates.  

An examination of the skin revealed minimal small 
crusty/flakey patches confined to the scalp.  The examiner 
diagnosed the condition as seborrheic dermatitis of the scalp 
and opined that it was "less likely as not caused by or a 
result of active duty."  The rationale provided in support 
of the opinion was based upon a review of the veteran's claim 
file and the April 2000 private medical opinion that also 
diagnosed his condition as seborrheic dermatitis.

The veteran also submitted a July 2007 treatment record which 
shows additional treatment for a skin condition of the scalp.  
The physician noted that he would be submitting an addendum 
to the report, but none was provided.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board places minimal probative value on the April 2000 
medical opinion from the veteran's private physician.  While 
the veteran contends that the physician related his condition 
to a change in climate which occurred during service and 
while the dermatologist related the condition to a change of 
climate, the physician did not directly relate the condition 
to service or provide a rationale for the opinion.  If the 
examiner does not provide a rationale for the opinion, this 
weighs against the probative value of the opinion.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993).

Here, the Board places greater probative value on the 
February 2007 VA opinion which was undertaken specifically to 
address the issue on appeal.  The VA examiner provided an 
adequate rationale for the opinion that included a review of 
the claims file, a recent medical examination, and review of 
the April 2000 private medical opinion.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current seborrheic dermatitis.

The veteran contends that his current skin condition is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's skin 
condition, currently diagnosed as seborrheic dermatitis, 
developed in service.  Therefore, the Board concludes that 
the skin condition was not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claim for service connection, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Major Depression

The veteran's service medical records include a July 1985 
psychiatric evaluation at which time the veteran sough 
treatment for depression and situational stress at work.  A 
conflict in command was so extreme that he filed for 
retirement.  He was also under the stress of going through a 
divorce.  Upon examination, he was alert, oriented, and gave 
a clear history.  There was no indication of any significant 
psychopathology.  He complained of a decreased libido which 
was most likely related to situational pressures.  

The physician opined that his depression was most likely 
related to the anger which had not been vented.  His 
condition was diagnosed as an adjustment disorder with 
depressed mood.  However, his prognosis was "very good" and 
he was deemed psychologically fit for duty.  

He attended a follow-up appointment in August 1985, at which 
time he discussed problems on the job.  While a March 1985 
report of medical history shows that the veteran indicated he 
was depressed, a psychiatric evaluation performed during a 
March 1985 examination was normal.  

At a separation examination in March 1986, the veteran made 
no complaints regarding a psychiatric disability and a 
psychiatric evaluation was normal.  Since the report is 
negative for a diagnosed psychiatric disability and since he 
was treated for a psychiatric condition on only few occasions 
in service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for major 
depression.  38 C.F.R. § 3.303(b).  The first post-service 
clinical evidence of a psychiatric disability is a November 
1992 psychiatrist report which notes treatment for major 
depression, over 20 years after discharge.  

The Board finds that the gap between discharge and post-
service symptomatology is too remote in time to support a 
finding of in-service onset.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

In February 2004, the veteran began treatment with a private 
neurologist for treatment of vertigo, who later began 
treatment of a mood disorder in April 2004.  In April 2004, 
the neurologist noted that he had prominent symptoms of 
depression, but diagnosed his condition as a mood disorder.  
The neurologist treatment records dated through February 2007 
show that the veteran presented for treatment of a mood 
disorder with complaints of employment and family related 
stress.  

However, in a February 2007 opinion, the neurologist's 
registered nurse submitted a statement on the neurologist's 
behalf and opined that his depressive symptoms were related 
to an incident in service during which he witnessed the death 
of a fellow serviceman while onboard a Navy aircraft carrier.  
She further opined that there was a PTSD component to the 
mood disorder.

The veteran testified before a DRO in July 2000.  Testimony 
revealed that he had never been hospitalized for major 
depression and was not currently on medication for the 
condition.  He testified that he experienced depression once 
or twice per month, but that he was not presently seeing a 
psychiatrist.  He further testified that  he had memory 
problems and suicidal thoughts in the past.

In February 2007, a VA clinical psychologist conducted a VA 
post-traumatic stress disorder (PTSD) examination.  After a 
mental status examination, the diagnosis was PTSD related to 
an incident in service in 1969 during which a flight deck 
officer aboard the USS Forestall was killed when he was 
struck by the wing of a plane.  

The examiner reviewed the claims file and noted that the 
veteran did not attend therapy to treat his diagnosed 
adjustment disorder with depressed mood.  The examiner opined 
that while the veteran met the criteria for a diagnosis of 
PTSD, he did not meet the criteria for a diagnosis of major 
depressive disorder in that he denied experiencing a 
depressed mood for at least two weeks and did not endorse 
symptoms associated with major depression.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board places minimal probative value on the February 2007 
private medical opinion from the neurologist's nurse 
practitioner.  While the medical opinion finds that the 
veteran's depressive symptoms were related to his witnessing 
the death of fellow serviceman, the opinion is unsupported by 
the competent medical evidence which is negative for a 
diagnosis of major depression or a major depressive disorder.  

In addition, the nurse practitioner provided no rationale in 
support of the opinion.  If the examiner does not provide a 
rationale for the opinion, this weighs against the probative 
value of the opinion.  See Sklar v. Brown, 5 Vet. App. 140 
(1993).

Critically, the January 2007 VA examination was conducted for 
the express purpose of determining the nature of any current 
psychiatric disability, and determined that the veteran did 
not have symptoms associated with major depression.  

The examination was conducted by a VA clinical psychologist 
based upon a review of the claims file, a current 
examination, a review of the service medical records, private 
treatment records, and a private medical opinion.  The Board 
finds this examination to have been highly probative of the 
question of the current existence of major depression.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In other words, service 
connection is granted only for disability, not on the basis 
of the symptoms of a disability.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

Service connection cannot be granted for major depression, 
where, as in the present case, the preponderance of the 
evidence fails to demonstrate that the appellant currently 
has the claimed disability.  The criteria for a valid claim 
for the disability at issue, therefore, have not been met in 
this case.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, 3 Vet. App. at 225.

The veteran contends that he currently has major depression.  
However, as a layperson, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran has major 
depression.  Therefore, the Board concludes that major 
depression was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and the Duty to Assist

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

In February 2001, after the initial adjudication of the claim 
for service connection for major depression and a skin 
condition, the veteran was notified of the evidence not of 
record that was necessary to substantiate claims for major 
depression and a skin condition on a direct basis.  He was 
told that he needed to provide information so that records 
could be obtained.  He was informed that VA would attempt to 
obtain records from federal agencies, including service 
medical records, other military records, and VA hospital 
records.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  There is no 
allegation from the appellant that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  The Board finds that the content of the notice 
evidence provided to the veteran complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.

Although he was not provided with VCAA notice prior to the 
initial adjudication of the claim, Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the timing defect was not prejudicial 
to the veteran as he was subsequently provided with a fully 
compliant 
VCAA notice in February 2001, which had the effect of giving 
him actual knowledge of what was needed to support his claim.

In addition, the claim was readjudicated in a March 2006 
statement of the claim, and September 2000, June 2001, and 
March 2007 supplemental statements of the claim and he was 
given an additional 60 days to respond or to provide 
evidence.  Further, by correspondence dated in July 2007, he 
submitted additional medical evidence and indicated that he 
had further evidence to submit.  He was given an additional 
60 days to submit the evidence, but none was submitted.

VA is to provide affirmative notification to the claimant 
prior to the initial adjudication of the claim.  See Mayfield 
v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. (2006) (Mayfield 
II).  However, VA may cure timing defects by issuing a fully 
compliant VCAA notice and then readjudicating the claim.  Id. 
at 1333-34.  This can include compliant notice followed by 
readjudication of the claim in the form of a statement of the 
case (SOC) (Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006)) or a supplemental statement of the case (SSOC) 
(Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield 
III)), or if the claimant indicates that he or she has no 
further evidence to submit (Medrano v. Nicholson, No. 04-1009 
(CAVC April 23, 2007)).

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claims.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.

Even though the notice was inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran testified before a DRO.

Moreover, the veteran was afforded two VA examinations with 
respect to his claims.  In addition, the available records 
and medical evidence have been obtained to make adequate 
decisions as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




ORDER

Service connection for major depression is denied.

Service connection for a skin condition is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


